Title: To Thomas Jefferson from Edmund Bacon, 29 July 1820
From: Bacon, Edmund
To: Jefferson, Thomas


Deare Sir
July 29th 1820.
Some few days since Mr Randolph and myself had some conversation on the subjec of my moove and it so happened that I informed him of my application to you to see if it could soot you in case that I could not so arrainge my affairs to get off in time whither I could be permitted to go on horse back myself. and that your answer was Opposed to it. unless a person of skill could be had during my absence Mr Randolph said that he made no doubt but that arrangement could be affected without injury to you that I could get a man to attend to my business for my own wages whom would be satisfactory to you and that he would speak to You on the subjec he has informed me that he has done so and that Your answer was that you had no Objection to the arraingment. the time has now arrived within a  short time when I must decide both as to your interest as well as my own whither I go or stay. I am almost certain that if I moove that I shall be compelled to leave a part of my debts to do that may occation me to have to return in a short time which will badly soot me and I am yet even undetermined whither to still  Proceed to moove or to ride out. but in whatever, I do my sincere desire is for it. to be as sootable to you as I can I am as I may say compelled to go in some way or to sustain injury both to my self and my brothers in Missourihow would You like to take Mr Gilmer in my Place he has offerd to do so for not a great deal above my own wages;If I ride out I dont expect that I shall want above $700 from You the balance you can Keep if You chuse it untill next yeare If I shall decide to ride out the person that I get shall be such a one as Mr Randolph will no something off so as to not indanger you of sustaining injury. but I ask you sir to freely chuse whatever you like best and Just inform me accordingI am Yours sincerelyE Bacon